Citation Nr: 0218337	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  01-09 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral knee 
disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran had active duty service November 1996 to 
February 1999 with prior periods of National Guard 
service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in December 
1999, a statement of the case was issued in November 2001, 
and a substantive appeal was received in December 2001.  


FINDING OF FACT

Bilateral knee disability was not manifested during the 
veteran's active duty service, nor is bilateral knee 
disability otherwise related to the veteran's active duty 
service. 


CONCLUSION OF LAW

Bilateral knee disability was not incurred in or 
aggravated by the veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other 
things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of 
VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.  Where laws or 
regulations change after a claim has been filed or 
reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations, which set forth the criteria for entitlement 
to service connection.  The discussions in the rating 
decision and statement of the case have informed the 
claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in a 
March 2001 letter and in a November 2001 statement of the 
case, the veteran was effectively furnished notice of the 
types of evidence necessary to substantiate his claim as 
well as the types of evidence VA would assist him in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

Furthermore, that there has been substantial compliance 
with the assistance provisions set forth in the new law 
and regulation.  The record in this case includes service 
medical records and a VA examination report in May 1999.  
As the record shows that the veteran has been afforded a 
VA examination in connection with his claim, the 
requirements of 38 C.F.R. § 3.159(c)(4) (2002) regarding 
an examination have been met.  No additional pertinent 
evidence has been identified by the claimant as relevant 
to the issue on appeal.  Under these circumstances, no 
further action is necessary to assist the claimant with 
the claim. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in 
the development of the claim and has notified the claimant 
of the information and evidence necessary to substantiate 
the claim.  Consequently, the case need not be referred to 
the claimant or the claimant's representative for further 
argument as the Board's consideration of the new law and 
new regulations in the first instance does not prejudice 
the claimant.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the 
new implementing regulation, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

Analysis 

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line 
of duty, in active service.  38 U.S.C.A. § 1110.  That an 
injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran's essential argument is that his current 
bilateral knee disability is related to service.  In his 
substantive appeal, the veteran stated that his knee 
problems began during service.  However, service medical 
records reveal no knee injuries and complaints.  
Significantly, the veteran's lower extremities were 
clinically evaluated as normal on separation examination 
in November 1998.  Of even more significance is the fact 
that the medical history report on separation examination 
shows that the veteran checked the box for "no" for ever 
having had or currently having a "trick" or "locked knee."  
Moreover, the veteran did not reference any problems with 
his knees in his medical history report on separation 
examination.  Again, trained medical personnel determined 
at the time of the separation examination that there were 
no abnormal clinical findings related to the lower 
extremities.  Therefore, even if the veteran's current 
contentions regarding an inservice injury are accepted, it 
appears that any bilateral knee injury during service was 
acute in nature and had resolved without resulting in 
chronic disability by the time of the veteran's discharge 
from service. 

Further, while VA examination report in May 1999 noted 
that the veteran currently has a patellofemoral pain 
disorder with synovitis, both knees, the report fails to 
suggest any relationship between the veteran's current 
bilateral knee disability and service.  The examiner 
reported that the veteran gave a history of preservice 
problems with the knees, although the veteran now contends 
that he did not make such a statement to the examiner.  
The examiner noted that the veteran stated that following 
service, the veteran twisted his left knee while getting 
out of a car and developed swelling, which gradually 
subsided.  The veteran does not dispute the reference to a 
post-service injury to the left knee.

The Board has also considered the veteran's statements 
regarding the etiology of his current bilateral knee 
disability.  However, after reviewing the totality of the 
relevant evidence, the Board is compelled to conclude that 
the preponderance of such evidence is against a finding 
that the veteran's current bilateral knee disability is 
related to his military service.  The veteran's current 
contentions are simply not supported by the record.  At 
the time of the November 1998 separation examination, the 
veteran did not mention any knee problems although he was 
requested to furnish a history of medical problems.  In 
fact, he denied a twisted or trick knee.  The Board 
believes it reasonable to conclude that such a question on 
the medical history portion of his examination would have 
prompted the veteran to report any knee problems.  The 
Board also notes that the veteran's initial service 
connection claim in early March 1999 did not mention any 
knee problems.  It was later that month that he added a 
reference to difficulty with his left knee.  Given the 
fact that the veteran admittedly suffered a post-left knee 
injury, the fact that the veteran did not list any knee 
problems on his initial claim detracts somewhat from the 
credibility of his contention that he had been suffering 
from knee problems many times during service.  

In sum, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  It follows that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination pursuant to 38 U.S.C.A. § 5107(b).  

In closing, the Board acknowledges that a VA medical 
opinion has not been obtained.  However, the record does 
include medical evidence of the veteran's condition during 
service and a report of medical examination at the time of 
his discharge from service.  None of this evidence 
supports a finding of bilateral knee problems in service.  
Under such circumstances any medical etiology opinion 
would be purely speculative.  The current medical evidence 
is sufficient to decide the claim and action to obtain a 
VA etiology opinion is therefore not necessary.  38 C.F.R. 
§ 3.159(c)(4) (2002). 


ORDER

The appeal is denied. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

